Citation Nr: 1401546	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-25 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for glaucoma of the left eye, to include as secondary to service-connected human immunodeficiency virus (HIV).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984, with additional service in the Texas Air National Guard.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in August 2013.  A transcript of the hearing is of record.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal, with the exception of the Board hearing transcript.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA eye examination in June 2012 and diagnosed with glaucoma suspect.  The examiner determined that this disorder was not related to the Veteran's HIV diagnosis in any way, as he had no HIV retinopathy or eye involvement of any type at that time.  The examiner also noted that the Veteran had no loss of visual field and excellent best corrected visual acuity (20/20) of both eyes.

During the August 2013 Board hearing, the Veteran indicated that his left eye disorder could be due to an incident where he was hit in the eye with a paint canister and paint, resulting in a scratched cornea, or surgeries for eyelid cysts, both during his active service, in addition to his initial assertion that his eye disorder was a side effect of his service-connected HIV medications.  See Bd. Hrg. Tr. at 4-5, 9-10.

On review, the record does reflect the in-service incidents as reported but does not contain a medical opinion for the etiology of the Veteran's left eye disorder on a direct basis.  Moreover, the VA examiner's opinion does not specifically address the Veteran's theory regarding his HIV medication use.  Thus, the Board finds that a clarifying medical opinion is needed in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 38 U.S.C.A. § 5103A(d) (West 2002).

In addition, the Veteran reported in a February 2011 written submission that he has received treatment through the Houston VA Medical Center (VAMC) and requested that VA obtain medical records beginning from April 1999.  On review, the Veteran established care with VA in April 2000.  In any event, it appears that there may be outstanding records pertinent to this claim not associated with the claims file.  38 U.S.C.A. § 5103A(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any pertinent and outstanding VA treatment records for the Veteran's eye treatment from the Houston VAMC dated from May 2001 to December 2006 and from February 2010 to the present, to include those records listed in the August 2012 statement of the case not associated with the claims file.

2.  After obtaining any outstanding records, the RO/AMC should refer the Veteran's claims file to the June 2012 VA examiner, or, if she is not available, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current left eye disorder.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the June 2012 VA eye examination.

It should be noted that the Veteran was treated for various eye symptoms during his active service.  See, e.g., service treatment records from September 1981 (complaint of paint in left eye; assessment of corneal abrasion); January 1982 (assessment of left eye blepharitis); June 1982 (diagnosis of left upper eyelid chalazion, later removed); July 1983 (assessment of chronic left upper eyelid chalazion, later removed).

The Veteran has offered multiple causal theories for his left eye disorder - a side effect of his HIV medications, the in-service paint injury, and the in-service chalazion surgeries.

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current left eye disorders.  For each left eye disorder, the examiner should provide an opinion as outlined below.

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(1)  For any left eye congenital defect, the examiner should state whether there is any evidence of superimposed disease or injury during service.

(2)  For any left eye congenital disease, the examiner should state whether the disease preexisted the Veteran's service.

If so, the examiner should state whether there was an increase in the severity during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

(3)  For any left eye disorder that is not congenital and/or did not preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's military service, to include his in-service eye injury with the paint canister, the chalazion surgeries, and his other symptomatology therein.

Alternatively, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left eye disorder was caused or permanently aggravated by his HIV, to include as related to his HIV medication use.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

